
	
		I
		111th CONGRESS
		1st Session
		H. R. 1605
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To seek the establishment of and contributions to an
		  International Fund for Israeli-Palestinian Peace, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited at as the
			 International Fund for
			 Israeli-Palestinian Peace Authorization Act of
			 2009.
		2.Findings and
			 purposes
			(a)FindingsCongress makes the following findings:
				(1)The persistence of
			 decades-old violence, conflict, and instability in the Middle East gravely
			 affects the national security of the United States and peace and stability
			 throughout the world.
				(2)The ongoing
			 Israeli-Palestinian and broader Arab-Israeli conflicts strengthen extremists
			 and opponents of peace throughout the region.
				(3)The establishment
			 of peace between Israelis and Palestinians, Muslims, Christians, and Jews, in
			 the Middle East is in the vital interests of the United States, Israelis,
			 Palestinians, the region, and the world.
				(4)While the United States and its
			 international allies continue to support diplomatic and political negotiations
			 between the national government representatives of the parties to the conflict,
			 such efforts require broad popular support among the Israeli, Palestinian,
			 Muslim, Christian, and Jewish peoples in order to succeed. Indeed, political
			 agreements may never arrive or endure without substantial public support.
				(5)Through many independent nongovernmental
			 activities, tens of thousands of Israelis and Palestinians, and Muslims,
			 Christians, and Jews, already work together to build better relations between
			 peoples, through people-to-people coexistence and reconciliation activities and
			 other cooperative efforts.
				(6)Such civil society
			 initiatives promote contact, cooperation, dialogue, shared community building,
			 peaceful coexistence, joint economic development, and reconciliation between
			 Israelis and Palestinians, and Muslims, Christians, and Jews, in the Middle
			 East and thereby constitute a key means for building grassroots support for a
			 peaceful resolution to the conflict.
				(7)By working
			 together, building positive relationships, learning about each other, and
			 interacting regularly in their daily lives, participants in such activities
			 come to recognize the human face of people across conflict lines, understand
			 that people of good will seek peaceful coexistence, and support efforts to
			 marginalize extremists and build peace. The impact of these programs spreads
			 from participants to their families and communities.
				(8)These tangible
			 initiatives also provide much-needed services to individuals and communities in
			 their everyday lives, helping Israelis and Palestinians, and Muslims,
			 Christians, and Jews, in the region work, learn, and play together; solve
			 shared problems; and build socially and economically stronger societies. These
			 efforts extend into every sphere of everyday life, promoting cooperation in
			 business, education, healthcare, community building, sports, the environment,
			 and the arts.
				(9)While such efforts
			 have demonstrated inspiring success and touched tens of thousands of people,
			 severely limited funding has heretofore prevented them from reaching millions
			 of Israelis, Palestinians, Muslims, Christians, and Jews and thus having a
			 truly widespread impact on popular support for peace.
				(10)Majorities of
			 Israelis and Palestinians privately indicate their support for peace and a
			 final settlement of the conflict, but extensive, direct grassroots efforts are
			 needed to mobilize these silent majorities into active and vocal constituents
			 for peace.
				(11)Dramatically
			 increased funding, coordination, and support for people-to-people coexistence,
			 reconciliation, and joint economic initiatives can engage millions of ordinary
			 citizens affected by this conflict in building support for peace.
				(12)Working together,
			 the United States, nations around the world, and the private sector can
			 catalyze widespread support for peace with the establishment and funding of an
			 independent International Fund for Israeli-Palestinian Peace, to promote
			 contact, cooperation, dialogue, shared community building, peaceful
			 coexistence, joint economic development, and reconciliation between Israelis
			 and Palestinians, and Muslims, Christians and Jews, in the Middle East.
				(13)Such a Fund will
			 be an expert coordinating body, adhering to best practices for governance,
			 transparency, and accountability. It will ensure that the United States and the
			 international community stand fully behind the brave Israelis and Palestinians
			 and Muslims, Christians, and Jews willing to work together for peace and a
			 better future. It will be an ongoing presence and catalyst, building broad
			 public support for a lasting peace in the region. The Fund is not intended to
			 be a political forum, but a grant-making body.
				(b)PurposesTherefore,
			 the purposes of this Act are as follows:
				(1)To urge the President to make every effort,
			 in conjunction with the Government of Israel, the Palestinian Authority, and
			 the international community to establish a non-political International Fund for
			 Israeli-Palestinian Peace to promote and support contact, cooperation,
			 dialogue, shared community building, peaceful coexistence, joint economic
			 development, and reconciliation between Israelis and Palestinians, and Muslims,
			 Christians, and Jews.
				(2)To provide for
			 United States contributions to consist of Economic Support Fund assistance for
			 payment to the International Fund for Israeli-Palestinian Peace to carry out
			 the activities described in paragraph (1).
				3.Establishment of
			 International FundCongress
			 urges the President to make every effort, in conjunction with the Government of
			 Israel, the Palestinian Authority, and the international community, to
			 establish an International Fund for Israeli-Palestinian Peace (in this Act
			 referred to as the International Fund) to carry out the purposes
			 described in section 2(b).
		4.United States
			 contributions to the International Fund
			(a)Fiscal year
			 2010Of the amounts made
			 available for the fiscal year 2010 to carry out chapter 4 of part II of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq. (relating to the
			 Economic Support Fund)), $50,000,000 is authorized to be appropriated for
			 United States contributions to the International Fund. Pending the formal
			 establishment of the International Fund, such amounts may, pursuant to an
			 agreement with the Government of Israel, the Palestinian Authority, or other
			 nations be disbursed into and maintained in a separate account.
			(b)Fiscal years
			 2011, 2012, 2013, and 2014Of
			 the amounts made available for each of the fiscal years 2011, 2012, 2013, and
			 2014 to carry out chapter 4 of part II of the Foreign Assistance Act of 1961,
			 50,000,000 is authorized to be appropriated for United States contributions to
			 the International Fund.
			(c)Additional
			 authoritiesAmounts appropriated pursuant to the authorization of
			 appropriations under subsections (a) and (b)—
				(1)are in addition to
			 amounts otherwise authorized to be appropriated for such purposes;
				(2)are authorized to
			 remain available until expended; and
				(3)may be provided
			 notwithstanding any other provision of law.
				5.Conditions and
			 understandings relating to United States contributions
			(a)Promoting
			 people-to-people coexistence, reconciliation, and joint economic
			 effortsThe United States
			 contributions provided for in this Act may be used only to support and promote
			 the purposes described in section 2(b).
			(b)Additional
			 requirementsThe restrictions contained in section 531(e) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2346a) apply with respect to United
			 States contributions provided for in this Act.
			(c)United states
			 representation on the board of the fundThe President shall make
			 every effort to ensure that there is United States representation on the Board
			 of the International Fund.
			6.Annual
			 reportsAt the end of each
			 fiscal year in which the United States Government makes any contribution to the
			 International Fund, the President shall transmit to the Congress a report on
			 the degree to which the International Fund, and the United States contribution
			 to it, have contributed to promoting contact, cooperation, dialogue, shared
			 community building, peaceful coexistence, joint economic development, and
			 reconciliation between Israelis and Palestinians, and Muslims, Christians, and
			 Jews, in the Middle East.
		
